*787ON APPLICATION FOR REHEARING
CARVER, J.
At the original hearing appellant’s' counsel did not' appear either orally or by brief. When the original opinion was handed down’ he explained ‘that his inattention to the case was due to a misunderstanding. So we granted a rehearing. In his brief filed on rehearing he admits that $75 is a proper allowance for, plaintiff’s expenses and loss of time. He also admits that plaintiff’s reasonable attorney’s fees should be • allowed, placing . these at $100. He also admits that plaintiff should be allowed his $33 paid to the custodian. .
These items total $208.
He argues, though, that the rest of the $231 custodian fees should 'not have been allowed because the custodian, on receiving the $33, released the sheriff from any further payment.
, The proof, though, shows that he looks 'to the plaintiff for the balance, and that the. charge of $231 is reasonable and much less than the usual charge.
Counsel also complains that we allowed too much for depreciation of the property between the time it was seized and the time it was sold. He argues that plaintiff, having estimated the property when sold at $1585 and having bought it for $400 did not lose anything.
The figures going to make up the $1585 though, were mere estimates made by plaintiff, who had thoroughly examined and tested most of the property. On the second trial of the case he gave other estimates much less than the original one, giving reasons for the reductions. No counter testimony was introduced: Besides, we think that what- the property brought at the sheriff sale* was a better test of its value than any mere estimate. When sold the property brought very much less than enough to. pay the plaintiff’s debt. We are satisfied that if the. sale had not been interfered with by the injunction it would have brought more than .enough to pay his debt.
The amounts- admitted by plaintiff are__$208
We think the custodian fee is proper____ 251
Figuring depreciation ________________________________ 397
Would total ............................................$836
This is' the amount of the judgment.
The testimony satisfies us ' the depreciation was more than $397.
For these reasons it .is decreed that the decision originally handed down herein be reinstated and made the judgment of the court.